Citation Nr: 1739030	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 13-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent from March 1, 2016, for cervical spine intervertebral disc syndrome (IVDS) with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served in the Arkansas Army National Guard for almost 28 years, and during that time, he was called up on federal orders (active duty) for the following periods: from June 1986 to October 1986; from May 2, 1987 to May 16, 1987; and from February 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for sleep apnea; and, denied an increased rating for the Veteran's cervical spine disability. 

As background, the Veteran had filed a claim for service connection for a cervical spine disability in March 2008. In a May 2008 rating decision, the RO granted service connection for the cervical spine and assigned an initial rating of 10 percent, effective September 4, 2007. That decision became final.

The Veteran filed a claim for an increased rating for his cervical spine disability in March 2010, which also included a new claim for other disabilities, including sleep apnea. In an October 2010 rating decision, the RO denied service connection for sleep apnea and denied an increased rating for the Veteran's cervical spine. (As mentioned, this is the rating decision on appeal before the Board.) 

Following a notice of disagreement (NOD) filed by the Veteran in May 2011, the RO continued to deny both service connection for sleep apnea and an increased rating for the cervical spine disability. The Veteran timely appealed both issues.

After the appeal was certified to the Board, the RO, in a January 2017 rating decision, increased the disability rating for the Veteran's service connected cervical spine to 100 percent effective January 7, 2016; and, 20 percent effective March 1, 2016. As the disability ratings assigned prior to January 7, 2016, and on and after March 1, 2016, do not represent a total grant of benefits, the claim for an increase as to those periods remains before the Board. AB v Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

Additional evidence was provided by the Veteran, through his representative, and has been associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.

The issue of an increased rating for a cervical spine disability is addressed in the decision below. The issue of sleep apnea, including as secondary to PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Prior to January 7, 2016, the Veteran's service connected cervical spine disability was manifested by subjective complaints of pain and forward flexion of no worse than 30 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least two weeks in any 12-month period. 

2. Since March 1, 2016, the Veteran's service connected cervical spine disability has been manifested by subjective complaints of pain and forward flexion of 20 degrees; but no ankylosis has been shown, and the Veteran has not experienced incapacitating episodes of at least six weeks in any 12-month period. 


CONCLUSIONS OF LAW

1. Prior to January 7, 2016, the criteria for a disability rating in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).

2. The criteria for a disability rating in excess of 20 percent for a cervical spine disability from March 1, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2010, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are a March 2012 VA examination, a November 2016 VA examination, and a December 2016 VA examination. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under this General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Following the criteria, Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

It should be noted that the levels listed above apply to Diagnostic Codes 5235 through 5243, unless the disabilities rated under Diagnostic Code 5243 are evaluated separately under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under the IVDS rating formula, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met. Id. 

Turning now to the issue before the Board, the Veteran seeks a disability rating in excess of 10 percent prior to January 7, 2016, and in excess of 20 percent from March 1, 2016 thereafter. (As noted above, the Veteran is in receipt of a temporary total disability rating for his cervical spine disability from January 7, 2016, to March 1, 2016. As this 100 percent rating is the highest available for the period in question, the Board will not disturb the rating for this period.) Because of this staged rating, the Board will review each period of appeal separately.

Prior to January 7, 2016

A May 2010 VA examination reflects the Veteran reported increased chronic cervical pain. The examiner noted that a May 2008 MRI showed mild to moderate C6-7 degenerative disk disease with disk protrusion at C6-7. The Veteran reported he did not take any prescription medications for pain; that he had daily pain with occasional spasm in the middle of the neck with some radiation to the left trapezius area; that he has not had any surgeries or injections or been hospitalized; and that he has not been totally incapacitated in the past 12 months. Upon examination, the examiner noted there was no abnormal alignment, stepoff, or tenderness of the cervical column. Forward flexion of the cervical spine was measured at 0-30 degrees, with no additional limitation on repetitive motion. The examiner noted the Veteran was walking with appropriate gait. Significantly, there was no ankylosis, kyphosis, scoliosis, or reversed lordosis. The examiner diagnosed the Veteran with mild chronic cervical strain with degenerative disk disease.

A March 2012 VA examination reflects the Veteran reported the following symptoms as it relates to his cervical spine disability: stiffness, fatigue, decreased motion, paresthesia, numbness, and pain that is located in his neck and travels to his head, shoulder, arms and back. Pain was noted to be relieved by rest, Ben Gay ointment, aspirin, ice and heat, and steroid injections. Upon examination of the cervical spine, the examiner noted that there was no evidence of muscle spasm, weakness, loss of tone and atrophy of the limbs, but there is evidence of radiating pain on movement. The examination showed evidence of guarding described as posterior cervical spine pain. There was no ankylosis of the cervical spine. Forward flexion of the cervical spine was measured at 0-45 degrees, with no additional limitation on repetitive motion. X-rays of the cervical spine were taken, and noted mild degenerative spondylosis. The examiner diagnosed the Veteran with IVDS with degenerative arthritis changes. 

Upon review of the relevant evidence for this time period, prior to January 7, 2016, the Board finds that the Veteran's symptoms are consistent with the 10 percent rating assigned, based on the degree of forward flexion. To obtain a higher rating for the Veteran's cervical spine disability, it is necessary to show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis. 

Here, however, the Veteran's forward flexion was shown to be no worse than 30 degrees, even when pain on motion is considered, and no abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis was shown. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks duration during the 12-month period prior to January 7, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's cervical spine disability prior to January 7, 2016.

After March 1, 2016

A November 2016 VA examination reflects the Veteran reported having surgery in January 2016 in which screws were inserted in his neck and spurs removed. Forward flexion was measured at 0-20 degrees, with pain noted on the exam. Muscle spasms were noted. There was guarding that did not result in abnormal gait. There was no ankylosis. The examiner opined that as a result of the Veteran's cervical spine disability, it is difficult for him to turn his head to the left.

A December 2016 VA examination reflects the Veteran reported his pain had gotten better since his surgery, although he had some residual numbness in his left hand. Forward flexion was measured at 0-45 degrees. There was no ankylosis. The examiner opined that as a result of the Veteran's cervical spine disability, it would make it difficult for him to lift heavy objects due to the strain on his neck and shoulders; or to sit for long periods of time.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017. The Veteran stated that prior to surgery, he had neck, arm, and hand pain; that he had surgery and the doctor put 2 screws in his neck; that after the surgery his arm feels fine, but three of his fingers are numb; that he is not on any pain medication; and, that he has not been bedridden since his surgery.

Upon review of the relevant medical and lay evidence for this time period (after March 1, 2016), the Board finds that the Veteran's symptoms are consistent with the 20 percent rating currently assigned, based on the degree of forward flexion and the lack of ankylosis. To obtain a higher rating for the Veteran's spine disability, it is necessary to show forward flexion of the cervical spine 15 degrees or less; or, ankylosis. 

Here, however, from March 1, 2016, the Veteran's forward flexion has been shown to be no worse than 20 degrees, even when pain on motion is considered, and no ankylosis has been shown. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks duration during any 12-month period after March 1, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's cervical spine disability after March 1, 2016.
 
Further, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the Board notes that the Veteran is separately service connected for cervical radiculopathy and left upper extremity neuropathy associated with IVDS with degenerative arthritis. No other neurological diagnoses have been assigned. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal. 


ORDER


A disability rating in excess of 10 percent for a cervical spine disability prior to January 7, 2016 is denied. 

A disability rating in excess of 20 percent for a cervical spine disability after March 1, 2016 is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for sleep apnea, including as secondary to PTSD. Specifically, the Veteran must be afforded a VA examination to determine whether his claimed sleep apnea is related to his active service or has been caused or aggravated by his service connected PTSD.

The Board notes that the evidence of record includes a November 2008 sleep study by the Central Arkansas Veterans Healthcare System in which no significant obstructive sleep apnea was noted. However, an April 2011 military record indicates the Veteran was medically unfit for retention in the Arkansas Army National Guard for disabilities that include sleep apnea. A March 2012 VA examination provides a diagnosis of obstructive sleep apnea, based on the Veteran's history of daytime drowsiness and treatment with a CPAP machine, but the examiner did not indicate whether this diagnosis was linked to the Veteran's service. Lastly, the Veteran has submitted additional evidence and argument in support of his claim that there is a connection between PTSD (for which he is service connected) and sleep apnea, to include medical literature suggesting there is a high risk of sleep apnea in young veterans with PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. The examiner must offer an opinion as to each of the following:

* Whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the Veteran's sleep apnea began in or is otherwise etiologically linked to service.

* Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service connected PTSD.

* Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated by his service connected PTSD.

In providing each opinion, the examiner must specifically comment on the Veteran's lay statements, as the Veteran is competent to report history and symptoms, and his reports and the medical literature he submitted regarding a possible link between sleep apnea and PTSD must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


